Citation Nr: 0207914	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

Entitlement to service connection for a claimed 
gastrointestinal disability manifested by diarrhea.  

(The issue of entitlement to service connection for a claimed 
skin rash will be the subject of a later decision.)  




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

The Board in January 2000 remanded the case to the RO for 
additional development of the record.  

Additionally, the Board is undertaking further development on 
the issue of service connection for a claimed skin rash 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

Therefore, the issue of service connection for a claimed skin 
disability will be the subject of a later decision.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown to have been treated for one episode 
of diarrhea that was attributed to the flu during service.  

3.  The veteran is shown to have begun to receive treatment 
for diarrhea in 1995.  

4.  The veteran's current gastrointestinal disability 
variously described as being due to a spastic bowel, focal 
colitis of the sigmoid colon and a benign hyperplastic polyp 
was first clinically demonstrated many years after service.  

5.  The veteran is not shown to have had chronic diarrhea 
since service.  

6.  No competent evidence has been submitted to support the 
veteran's assertions that he has current gastrointestinal 
disability manifested by chronic diarrhea due to service.  



CONCLUSION OF LAW

The veteran's gastrointestinal disability manifested by 
diarrhea is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service medical records shows that, 
in March 1966, the veteran had complaints of having nausea 
and vomiting associated with the usage of malaria medication.  
The veteran denied having any instance of diarrhea.  

In January 1969, during service, the veteran was treated for 
symptoms of malaise, nausea, loose stool, chills, sore throat 
and cough.  The veteran was diagnosed as having the flu 
syndrome.  

Upon separation from service, the veteran reported no history 
of stomach, liver, or intestinal problems.   His stomach and 
viscera and anus and rectum were reported as being normal.  

In March 1971, the veteran underwent a VA examination.  The 
veteran had no complaints referable to the gastrointestinal 
system.  On examination of the digestive system, the examiner 
noted that the veteran's abdomen was thick walled, 
symmetrical, and protruded somewhat in the erect position.  
Palpation showed a soft abdominal wall.  No enlargement, 
masses, tenderness, rigidity or hemorrhoids were noted.  

In medical reports received from Dr. Woodford, referable to 
treatment of the veteran for fistula in ano in 1983, it was 
indicated by way of history that he had no symptom of 
diarrhea.  

The VA treatment records, dated from 1995 to 1998, show the 
veteran had various complaints, including that of chronic 
diarrhea.  Specifically, in April 1996, the veteran reported 
having chronic diarrhea without bleeding, fever, weight loss 
or nighttime incidents.  This was not alleviated by 
Kaopectate.  The veteran's stool was negative for parasites.  
The examiner diagnosed the veteran as suffering from lactose 
intolerance by history.  

In December 1997, the record reflects that objective testing 
for lactose intolerance was negative.  Spastic bowel was 
diagnosed then and again in October 1998.  

The treatment records from Dr. Teodoro G. Medina, dated in 
June 1998, show the veteran reported having had diarrhea for 
31 years, up to six times per day.  He also reported having 
abdominal cramping, but never experienced bloody stools or 
weight loss.  

In a June 1998 letter to Dr. Hartman, Dr. Medina reported 
that the veteran had complaints of having had chronic 
diarrhea on a daily basis since 1967 and mild abdominal 
cramping relieved by bowel movements.  The veteran never 
experienced bloody stools or weight loss.  An examination 
revealed a soft, non-tender abdomen, no organomegaly, and 
normal bowel sounds.  Dr. Medina's impression was that of 
diarrhea.  

In July 1998, under the treatment of Dr. Medina, the veteran 
underwent a colonoscopy up to the cecum with a biopsy of the 
sigmoid colon for complaints of chronic diarrhea.  

The postoperative diagnosis was focal colitis of the sigmoid 
colon.  The biopsy results indicated chronic inflammation, 
suggestive of a benign hyperplastic polyp.  

The records received from Dr. Hartman in June 2000 show that 
the veteran was seen for symptoms of diarrhea in June 1998.  

In September 2000, a copy of a clinical record was received 
from Dr. Ramirez.  This document concerns treatment rendered 
the veteran in 1973 for drainage from the sacrococcygeal area 
due to a fissure of two years duration.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.   See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

In this case, even though the RO has not had an opportunity 
to consider the claim of service connection in light of the 
change in the law, the Board notes that, by virtue of the 
August 2001 Supplemental Statement of the Case and February 
2000 letter following the January 2000 remand, the veteran 
has been advised of the law and regulations governing the 
claim, and been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, to include pertinent 
medical treatment records; in fact, it appears that all 
obtainable evidence identified by the veteran as relative to 
this claim has been obtained and associated with the claims 
folder.  

Although the veteran has indicated that he received treatment 
at the VA Medical Center in the 1980's, an attempt to obtain 
these documents showed no treatment records were found prior 
to 1995.  

While the veteran has not been afforded a VA examination in 
conjunction with this appeal, the medical evidence of record 
provides a sufficient basis for deciding this claim.  Given 
the factual determination by the Board in this case as to the 
veteran's assertions of having had a symptom of chronic 
diarrhea since service and the absence of medical evidence 
associating any current disability to an established event in 
service, a VA examination is not required.  No reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  

Finally, the veteran was given the opportunity to present 
testimony before the Board, but failed to report on two 
separate occasions.  Likewise, the veteran has not requested 
a rescheduling or indicated that he wanted to further present 
testimony.

Therefore, VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

In this case, the Board finds that the veteran is shown to 
suffer from current gastrointestinal disability manifested by 
diarrhea.  The medical evidence on review does not show that 
the veteran developed any current gastrointestinal disability 
in service or for many years thereafter.  

The veteran asserted in the June 1998 Notice of Disagreement 
that he had experienced diarrhea as a result of taking 
malaria medication during service.  The service medical 
records, however, show that he experienced nausea and 
vomiting after taking the malaria medication, but denied 
having any diarrhea.  

The veteran is shown to have had only reported one incident 
of diarrhea during service, and this was attributed to him 
having the flu.  

In addition, the veteran has submitted no competent evidence 
to support his assertions that he has had chronic diarrhea 
since service.  It is pertinent to note in this regard that 
the veteran related no pertinent complaints at the time of 
his discharge from service or in connection with the initial 
VA examination in 1971.  

Significantly, the veteran denied having diarrhea when 
treated by Dr. Woodford in 1983.  Actual complaints of 
diarrhea were first reported in treatment records dated in 
1995.  Thus, the Board finds that his current assertions of 
having had continuous diarrhea since service are not 
credible.  

The medical evidence serves to show that the veteran was 
first treated for a gastrointestinal disability manifested by 
diarrhea in 1995, over twenty years following service.  No 
competent evidence has been submitted to show that he has any 
current gastrointestinal disability due to disease or injury 
in service.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply in this case.  

Accordingly, service connection for a gastrointestinal 
disability manifested by diarrhea is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

Service connection for a gastrointestinal disability 
manifested by diarrhea, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

